Title: From George Washington to the Pennsylvania Council of Safety, 8 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentn
Morristown January 8th 1777

I have been honoured with your Several Letters of the 3d & 5th Instt and return you my thanks for your kind attention to the wants of the Army and endeavours to supply ’em; Nor am I less obliged by your notice of the Eclipse of the Sun, which is to happen to morrow. This event, without a previous knowledge of it, might affect the minds of the Soldiery, and be attended with some bad consequences.
The various, important concerns, to which I am obliged to turn my attention, have prevented me from transmitting you the intelligence I wished to have done. The Manuvre from Trenton has been attended with happy effects; the evacuation of that, as well as princetown by the Enemy who are now at Brunswick and the posts below. I cannot enter upon a minute & particular detail of the affair and shall only add that in the Action they must have lost five hundred Men; in killed, wounded & prisoners, besides the Stores they had in princeton—Our loss in slain is Six or Seven Officers & about Twenty five or Thirty privates. The number of wounded, is not ascertained, but in the list, is the brave & worthy Genl Mercer who is a prisoner. he was reported to be dead, but from the last intelligence from princeton, he was alive & there were hopes of his doing well. I intended to have proceeded from princeton to the surprize of Brunswick, but was prevented by the arrival of the Enemy at the former in their return from Trenton, before our Men had an opportunity of refreshing themselves after their fatiguing and hasty march. There have been Two or three small skirmishes since, between some of their parties and those of the Militia of this State, in which the latter have been successfull and made a few prisoners. The most considerable was on Sunday morning, when Eight or Ten Waldeckers were killed & wounded, & Two Officers & thirty nine or forty privates, the remainder of the party taken, by a number not superior and without any damage. I have the Honor to be with great respect Genn Yr Most Obedt Servt

Go: Washington

